Title: Adam to John Adams: A Translation, 5 May 1778
From: Adam, Mr.
To: Adams, John


      
       Sir
       Charlieu, near Roanne, road of Moulins, 5 May 1778
      
      Please allow me to tell you how honored I am to bear your name, and how much more so I would be, had I the honor of being descended from your family. All that one reads or hears about the sublimity of your enlightenment leads one to form such wishes.
      How happy I would be, sir, if the similarity of our names could make you take an interest in me! I dare flatter myself that under your protection, I would be assured of success in whatever you would have me undertake.
      But I think it necessary to introduce myself a little further lest you think I am an adventurer. My name is Adam. I practice, in a small town in the province of Lyonnais, the profession of law to which was joined the function of contrôleur des actes in the same town of Charlieu, but these two offices added to my fortune are of no great consequence. I feel that if I was lucky enough to be destined for something better I would fulfill it with as much enthusiasm as diligence.
      I am only 36 years old and therefore still quite capable of enterprise, especially if guided by you, sir, how could one fail? What joy it would be for me—I repeat it—if the similarity of name, for which I am already so grateful, made you cast a favorable eye on me. I would be eternally grateful for your kindness, and would endeavor to show my gratitude by my diligence and zeal in accomplishing whatever you would have me do.
      
      Forgive me the liberty I have taken, sir, in view of the pleasure that I take in bearing your name, and my desire to make myself known to you in an effort to stimulate your interest. I hope, at least, that I will be fortunate enough not to have offended you by writing, and that I will have the honor of receiving a favorable reply. I await it and would consider it one of the greatest blessings that I can hope for at this time.
      
       I have the honor to be, with a most profound respect, sir, your very humble and very obedient servant.
       Adam
      
     